IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Fernando Nunez, Jr.,                 :
                       Appellant     :
                                     :
              v.                     :      No. 246 C.D. 2021
                                     :
D. Blough, CO Crokus, E. Levadnuk    :
CO Marks, Sargeant Poborsky,         :
CO Pyle, B. Reeseman, Freddy Walters :




                                ORDER


             AND NOW, this 21st day of September 2022, IT IS HEREBY
ORDERED that the above-captioned opinion filed July 12, 2022, shall be
designated OPINION rather than MEMORANDUM OPINION and it shall be
reported.


                             _____________________________________
                             ELLEN CEISLER, Judge